Order entered November 27, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01127-CV

                           IN THE INTEREST OF R.M., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02593-2018

                                             ORDER
       On November 8, 2018, after being informed by court reporter Kathy Bounds that

appellant had not contacted her about the record, we directed appellant to file written verification

she had requested the reporter’s record. Although we cautioned appellant that failure to comply

within ten days could result in the appeal being submitted without the reporter’s record, she has

failed to comply. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted

without the reporter’s record. See id.

       As the clerk’s record has been filed, we further ORDER appellant to file her brief no

later than December 27, 2018.

                                                        /s/   DAVID EVANS
                                                              JUSTICE